Exhibit 10.2

 

Odyssey Semiconductor TECHNOLOGIES, Inc.

 

AMENDED AND RESTATED 2019 EQUITY COMPENSATION PLAN

 

STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Odyssey Semiconductor
Technologies, Inc. Amended and Restated 2019 Equity Compensation Plan (the
“Plan”) will have the same defined meanings in this Stock Option Award Agreement
(the “Award Agreement”).

 

I.            NOTICE OF STOCK OPTION GRANT

 

Participant Name: __________________________________

 

Address: __________________________________________

 

You have been granted an Option to purchase Common Stock of Odyssey
Semiconductor Technologies, Inc. (the “Company”), subject to the terms and
conditions of the Plan and this Award Agreement, as follows:

 

Grant Number ____________________________________________     Date of Grant
____________________________________________     Vesting Commencement Date
____________________________________________     Exercise Price per Share
____________________________________________     Total Number of Shares Granted
____________________________________________     Total Exercise Price
____________________________________________     Type of Option: [  ]
_____________ Incentive Stock Option       [  ] _____________ Nonstatutory Stock
Option     Term/Expiration Date: ____________________________________________  
 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth
herein, this Option shall vest and may be exercised, as follows:

 

a.       _____________ options shall become exerciseable commencing
_____________

 

b.       _____________ options shall become exerciseable commencing
_____________

 

c.       _____________ options shall become exerciseable commencing
_____________

 



1

 

 

Termination Period:

 

This Option will be exercisable for three months after Participant ceases to be
a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for six months after
Participant ceases to be Service Provider. Notwithstanding the foregoing, in no
event may this Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 15 of the
Plan.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, all of which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. Participant further agrees to notify the Company
upon any change in the residence address indicated below.

 

PARTICIPANT:   ODYSSEY SEMICONDUCTOR TECHNOLOGIES, INC.             Signature  
By             Print Name   Title       Residence Address:                      
     

 



2

 



 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.       Grant of Option. The Company hereby grants to the Participant named in
the Notice of Stock Option Grant (“Notice of Grant”) attached as Part I of this
Award Agreement (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference. Subject to Section 20 of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of the Plan
will prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.

 

2.       Vesting Schedule. Except as provided in Section 3, the Option awarded
by this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

 

3.       Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

 

4.       Exercise of Option.

 

(a)       Right to Exercise. This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.

 

(b)       Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit B (the “Exercise Notice”) or in
a manner and pursuant to such procedures as the Administrator may determine,
which will state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice will be completed by
Participant and delivered to the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any applicable tax withholding. This Option will be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by such aggregate Exercise Price.

 



3

 

 

5.       Method of Payment. Payment of the aggregate Exercise Price will be by
any of the following, or a combination thereof, at the election of Participant.

 

(a)       cash;

 

(b)       check;

 

(c)       consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan;

 

(d)        cashless exercise by reduction in the number of shares of Common
Stock otherwise deliverable upon exercise of such Option with a Fair Market
Value equal to the aggregate exercise price at the time of exercise; or

 

(e)       surrender of other Shares which have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

 

6.       Tax Obligations.

 

(a)       Withholding Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. To the extent determined appropriate by the Company
in its discretion, it will have the right (but not the obligation) to satisfy
any tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.

 

(b)       Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date two (2) years after the Date of Grant, or (ii) the date
one (1) year after the date of exercise, Participant will immediately notify the
Company in writing of such disposition. Participant agrees that Participant may
be subject to income tax withholding by the Company on the compensation income
recognized by Participant.

 

(c)       Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

 



4

 

 

7.       Rights as Stockholder. Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

8.       No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

9.       Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Chief Executive Officer at Odyssey Semiconductor Technologies, Inc., or at such
other address as the Company may hereafter designate in writing.

 

10.       Non-Transferability of Option. This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Participant only by Participant.

 

11.       Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

12.       Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

 

13.       Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

 

14.       Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 



5

 

 

15.       Electronic Delivery. The Company may, in its sole discretion, decide
to deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

16.       Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.

 

17.       Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

 

18.       Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Code Section 409A in
connection to this Option.

 

19.       Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

20.       Governing Law. This Award Agreement will be governed by the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation will be
conducted in the courts of Delaware, or the federal courts for the United States
for Delaware, and no other courts, where this Option is made and/or to be
performed.

 

[Remainder of Page Intentionally Left Blank]

 



6

 

 

EXHIBIT B

 

Odyssey Semiconductor technologies, Inc.

 

AMENDED AND RESTATED 2019 EQUITY COMPENSATION PLAN

 

EXERCISE NOTICE

 

Attention: Odyssey Semiconductor Technologies, Inc.

 

1.       Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Odyssey Semiconductor Technologies, Inc. (the
“Company”) under and pursuant to the Amended and Restated 2019 Equity
Compensation Plan (the “Plan”) and the Stock Option Award Agreement dated
________ (the “Award Agreement”). As required by the Award Agreement, the
purchase price for the Shares will be (check the applicable box):

 

☐ Cash payment of $____________.         ☐  Cashless exercise, pursuant to
Section 5 of Exhibit A to the Award Agreement, based on the closing sale price
of one share of the Common Stock as of the Business Day prior to the date of the
date of this Exercise Notice: $______ per share.

 

2.       Delivery of Payment. Purchaser herewith delivers to the Company the
full purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

 

3.       Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

 

4.       Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option. The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option. No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in Section
15 of the Plan.

 

5.       Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 



7

 

 

6.       Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of Delaware.

 

Submitted by:

 

PURCHASER:

 

 



 

Signature

 

 



 

Print Name

 

Residence Address:

 

 

 

 

 



 

 

 

 

******* FOLLOWING PORTION TO BE COMPLETED BY THE COMPANY *******

 

____________________________________

Date Received

 

Accepted by:

 

Odyssey Semiconductor TECHNOLOGIES, Inc.

 

By: ______________________________________

 

Name: ____________________________________

 

Title: _____________________________________

 

 



8

 

 